Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
  
     The applicant’s amendment of 6/16/21 has been entered.  Claims 1-21 are pending.
 

Examiner’s Comments

1.     The relative nature of “hard segments” of the instant claims has been considered.  The terms “hard segments” and “soft segments” has an established meaning in the polyurethane arts.  See the instant specification, page 21, lines 20-23.  This description is consistent with the 

Rejections


2.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.      Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of copending Application No. 16/462977 (and thereby the claims of US Pat. Application Publication No. 2019/0322794 Richter et al.). although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  The polyol molecular weights at the lower end of the copending claims 1 and 20 claimed range fall within the scope of the molecular weights of the instant claims, including the instant claim 6.  The aromatic polyester blocks of copending claim 16 mostly falls within the scope of the instant claim 2.  Copending claim 17 falls within the scope of the instant claim 3.  Copending claims 18 and 19 fall within the scope of the instant claims 4-5.  Copending claim 21 falls within the scope of the instant claim 7.  The ratio of copending claim 22 gives the ratio of the instant claim 8.  The particulars of the copending claimed  polyester polyols, the molecular weights of the copending claimed polyester polyols, the ratio of chain extender to polyol of copending claim 22, and the fact that each molecule of diol requires a molecule of diisocyanate to create thermoplastic polyurethane necessitates that the thermoplastic polyurethanes of the copending claims have the instantly claimed amounts of hard segments of the instant claims 1 and 11.  Copending claim 23 falls within the scope of the instant claim 9.  Copending claim 24 gives the instant claim 10.  Copending claim 25, coupled with the above discussion of the copending claimed thermoplastic polyurethanes gives the instant claim 12.  Copending claim 26 gives the instant claim 13.  Copending claims 25-28 give the instant claims 14 and 15.  It is expected that the copending claimed inventions necessarily give more than two repeat units of greater than 2 in series because the huge number of molecules in a real sample of polymers necessitates that there be a segment with –polyester polyol-diisocyanate-polyester polyol-diisocyanate-polyester polyol- in at least one molecule of the polyurethane sample.  This segment is taken as meeting the instant claim 21, “wherein a number of repeat units in an .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.      Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by “molecular weight Mw” of the instant claims 1, 6, 12, and the claims dependent therefrom.  Polymeric compounds are necessarily mixtures of molecules of different molecular weights.  No real polymer has a polydispersity of exactly one.  Polymer molecular weights are therefore necessarily average molecular weights.  The average molecular weights are expressed as different types of average molecular weights, including number, weight, z, and viscosity average molecular weights.  See Odian, George, Principles of 
The instant specification, page 4, lines 4-8 is noted.  However, it appears that “Mw” is an abbreviation and is not intended to mean “weight average molecular weight”.  It is further noted that OH number (mg KOH/g polymer) = (56.106 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/molecular weight.  Without knowing the type of OH number, e.g. one based on weight average molecular weight, one based on number average molecular weight, or one based on some other type of average molecular weight, it remains unclear what type of polymer molecular weight is required of the instant claims.  See US Pat. No. 4555536 Maki et al., column 2, lines 40-41 noting the “weight average hydroxyl value” which would give a weight average molecular weight from the applicant’s above noted calculation.  See US Pat. No. 5352508 Cheong, column 2, lines 66-67 noting the “number average hydroxyl value” which would give a weight average molecular weight from the applicant’s above noted calculation.  The instant claims are therefore not clear.

The instantly claimed molecular weights will be taken as encompassing any type of average molecular weight for the purposes of examination.

The molecular weights of the instantly claimed chain extenders are not subjects of this rejection.  The instantly claimed chain extender molecular weights are too small to be polymers and the chain extenders are not described as polymers.  See page 5, lines 5-44 of the instant specification.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.      Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB Pat. No. 1447644 Aitken et al. with US Pat. No. 8507633 Henze et al. being cited as the English language equivalent of WO 2007/118827, noting “WO2007/118827” on the cover.

The instant specification, page 3, lines 10-15 cites WO 2007/118827 as describing how to calculate the instantly claimed hard segment content.  US Pat. No. 8507633 Henze et al. is the English equivalent of WO 2007/118827.  The abstract describes the equation for determining the hard segment content of the polyurethane.  Note that “rigid” is probably better translated as “hard”.  Note “Hart” of “Hartphasenanteil” of the WO document which translates to “hard”.  In any event, “hard” and “rigid” are equivalent for the purposes of the segments within the polyurethane.



Aitken, page 4, Table 2, Example 4 reacts 298.5 parts by weight of Polyester E, 252 parts by weight total of MDI, i.e. bis(4-isocyanatophenyl)-methane, which is aromatic diisocyanate of the instant claim 17, and 1,4-butane diol.  The 1,4-butane diol falls within the scope of the chain extender of the instant claims, including the instant claim 7.

The ratio of 1,4-butane diol, i.e. the chain extender of Aitken to the Polyester E of Aitken is 0.5016 mole/0.2966 mole which is 1.69/1 which falls within the scope of the instant claim 8.



The MDI, i.e. bis(4-isocyanatophenyl)-methane of the polyurethane of Aitken discussed above is an aromatic diisocyanate which falls within the scope of the instant claim 10.  

From the equation of the abstract of Henze, the hard segment content of the polyurethane of Aitken, page 4, Table 2, Example 4 is:

Hard segment content = {((45.2 g 1,4-butane diol/ 90.12 g/mole) * 250.25 g MDI/mole + 45.2 g 1,4-butane diol)/ 597.3 grams of polyurethane forming reactants} * 100% = 28.58 % which falls within the scope of the instant claims including the instant claims 1 and 11.

By the above equation being applied to Aitken’s Table 2, Example 6, it is clear that the exemplified hard segment content of Example 6 is about 32.36% which falls within the scope of the instant claim 18.



“[C]onverting” of the instant claims is taken as meaning “reacting” because converting converts the instantly claimed reactants to the final polyurethane.  The reaction of Aitken, page 4, Table 2, Example 4 therefore falls within the scope of the instantly claimed “converting”.

The forming of the polyurethane of Aitken, page 4, Table 2, Example 4 as discussed at Aitken, page 3, second column, lines 29-36 falls within the scope of “producing a shaped body from the thermoplastic polyurethane” of the instant claim 12.  The above discussed production of the polyurethane of Aitken, page 4, Table 2, Example 4 meets step (a) of the instant claim 12.  The film formation of Aitken is from solution which falls within the scope of the instant claim 13, “or from solution”.

The resulting film of the polyurethane of Aitken, page 4, Table 2, Example 4 is the shaped body of the instant claim 14.  It is the examiner’s position that the film of the polyurethane of Aitken, page 4, Table 2, Example 4 is a “consumer article” of the instant claim 15. 

One could adhere the elastomeric (Aitken, claim 8) polyurethane of Aitken, page 4, Table 2, Example 4 to a cell phone, which is a computer, or a laptop computer to absorb impact and protect the phone or laptop computer from damaging forces.  The film of the elastomeric (Aitken, claim 8) polyurethane of Aitken, page 4, Table 2, Example 4 therefore falls within the scope of the computer or phone part of the instant claim 16.  The instant claim 16 does not recite sufficient limitations of the computer or phone part to exclude the film of Aitken which is discussed above.


The polyester polyols of Aitken are not required to have any acid groups which meets the instant claim 19.
The polyurethane of Table 2, Example 6 has an elongation at break of 366% according to Aitken’s Table 3, Example 6, which falls within the scope of the instant claim 20.

The polyester polyol E of Aitken is made with a 50:50 molar ratio of adipic acid to phthalic anhydride.  Assuming the comments of the 132 declaration of Sebastian Richter of 10/12/21, page 2 is correct regarding the reaction of adipic acid/phthalic anhydride and ethylene glycol, it is expected that the statistical reaction of equal molar amounts of adipic acid to phthalic anhydride necessarily gives segments of two, three, and more ethylenephthalate moieties in a row in the polyester polyols of Aitken because it would be statistically expected to necessarily occur in the reaction of the large number of molecules reacting to form the polyester polyols of Aitken.  This includes the requirements of the instant claim 21.  Additionally, the reaction rates 




Response to Arguments

10.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4 above:

In their response of 12/31/20:

The applicant argues “The office action relies on an inherency position1 to assert that the purported overlap of polyester polyols and chain extender ratios necessarily leads to the claimed hard segments (< 75%), though no evidence for this assertion is provided merely from the claims alone.
Richter’s description is not available to reject the claims, and it is respectfully submitted that procedural aspects of either the present application or Richter are being relied upon to reject the claims. The ODP rejection is thus believed to be unsustainable.”  The above rejection clearly states “The particulars of the copending claimed  polyester polyols, the molecular weights of the copending claimed polyester polyols, the ratio of chain extender to polyol of copending claim 22, and the fact that each molecule of diol requires a molecule of diisocyanate to create 


In their response of 6/16/21:

The applicant argues “The provisional rejection of claims 1-20 under the judicially created doctrine of obviousness-type double patenting over claims 15-28 of U.S. 16/462,977 is noted. As discussed on April 27, 2021, this issue would be better handled during prosecution of U.S. 16/462,977.”  This does not respond to the merits of the above rejection.  See MPEP 714.02, particularly “In order to be entitled to reconsideration or further examination, the 

For the reasons stated above and the reasons stated in the above rejection, this rejection is maintained.

11.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 6. above:

In their response of 12/31/20:

The applicant argues “Claim 1 has further been amended to distinguish the polyester polyol molecular weight as a “functionality” molecular weight Mw, corresponding to the explanation in ¶ [0023] of the published application, and using a term from the same paragraph. It appears that, insofar as a person of ordinary skill in the art can determine the hydroxyl number, the person should likewise be able to determine the “functionality” molecular weight. It is not clear why the labelling of the term “weight” or “number” average (neither Maki nor Cheong appear to apply the common, statistically defined term, Mn or Mw, to their characterization) is necessary to a person of ordinary skill in the art understanding the metes and bounds of the 

In their response of 6/16/21:

The applicant argues “The applicant argues “Applicant has now amended claims 1, 6 and 12 to recite “molecular weight Mw.” Applicant respectfully submits that the metes and bounds of a molecular weight Mw are clear to one of ordinary skill in the art, as the calculation is described on page 4, lines 4-7 of Applicant’s specification.
The molecular weight (Mw) is calculated using the following formula, where z is the functionally of the polyester polyol and z=2.

As the metes and bounds of the term are clear to one of ordinary skill in the art, withdrawal of this ground of rejection is respectfully requested.”  The applicant argues “During the discussion with the Examiner, the Examiner suggested that the claimed molecular weight (Mw) correlated well with number average molecular weight Mn. Such a correlation does not seem correct for higher molecular weight molecules such as the polyols according to the present invention. The respective correlation strongly depends on the polydispersity as for example shown below.

Graph not copied here.

Accordingly, the claimed molecular weight (Mw) does not correlate well with Mn, for polyols, as claimed.”  This argument is not commensurate in scope with the polyols and their molecular weights in the polyurethane arts.  The molecular weights of the figure of page 8 of the applicant’s response of 6/16/21 do not correlate at all with the molecular weights of the polyols of the instant claims.  The argued example is not probative for that reason alone.  The instant claims recite no particular polydispersity.  In any event, the polydispersity does not exclude the possibility that the instantly claimed molecular weights are number average molecular weights.  There is no reason that the so-called higher molecular weight molecules such as the polyols according to the present invention do not correctly correlate to number average molecular weights.  See US Pat. Application Publication No. 2012/0316290 Steinmetz et al.  Steinmetz et al. discloses melt processable, i.e. thermoplastic, polyurethane ureas, noting the reaction of diisocyanate and polyol which makes urethane groups in addition to the urea groups of 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
The instant specification states that the molecular weights are determined via the rearrangement of the formula for OH number of the instant specification, page 4, lines 4-9.  As 
It is noted that real polymer samples are always mixtures of molecules of different molecular weights. Polymer molecular weights are therefore always average molecular weights of some type. Their polydispersity is never exactly 1. 
Consider the polydispersity of the applicant’s arguments of page 8 of their response of 6/16/21.  As noted in the figure of that page, the polydispersity is the weight average molecular weight divided by the number average molecular weight.  Their example uses PDI=1.84.
A polymer having a number average molecular weight of 500, as is encompassed by the instant claim 1, would also have a weight average molecular weight of 500 g/mole *1.84 =920 g/mole, which is also encompassed by claim 1.  Similarly, a polymer having a number average molecular weight of 2000, as is encompassed by the instant claim 1, would also have a weight 
While the applicant’s arguments appear to say that the instantly claimed molecular weight is not a number average molecular weight, their arguments do not clarify what type of average molecular weight is required by the instantly claimed polymeric molecular weights.  There remains at least weight average, z average, and viscosity average molecular weights.  The scope of the claims is therefore not clear.

The applicant’s arguments in this regard have been fully considered but are not persuasive for the reasons stated above.  The type of molecular weight remains unclear.  This rejection is therefore maintained.
 

12.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 9 above:

In their response of 12/31/20:

The applicant argues “Thus, the claimed TPU may have a hardness of > 75 Shore D, a modulus of elasticity of > 2000 MPa at room temperature, and/or an elongation at break of > 
The applicant argues “The polyol used in the claimed TPU can already contain block structures, as described in the examples of the present application, which in turn can result in a specific structure of the TPU obtained.”  The argued “can” is particularly noted.  These argued limitations are not required by the claims.  This argument is therefore not commensurate in scope with the instant claims.
The applicant argues “Typically, hard thermoplastic polyurethanes have a hard segment content of at least 75%, and these are obtained by reaction of isocyanates and chain extenders, for example hexane-1,6-diol or cyclohexane-1,4-dimethanol. These materials have high hardness and high dimensional stability, but are very brittle and only have an elongation at break of less than 200% or even less than 100%, as described in ]} [0006] of the present application. This is also supported by Aitken. In contrast to the polyols used in the claimed TPU, Aitken’s polyol E is prepared from monomeric starting materials in a different process which in turn result in a different structure of the polyurethanes obtained. Aitken’s polyurethanes prepared using polyol E do not have an elongation at break of over 300%, as indicated in the properties disclosed in Aitken’s Tables 2 and 3 for the respective polyurethanes (showing that stiff materials are obtained). Due to the differences in the preparation process, different materials are obtained. Aitken does not disclose a structure as claimed, nor provide any basis to modify its disclosure to reach the claims. It is therefore believed that the claims are patentable.

Regarding the meaning of < 75% of the hard segment, ¶ [0018] of the present application cites to WO 2007/118827 A1 (Henze WO), i.e., the international stage of US 8,507,633 (Henze US). Henze US indicates at col. 1, 11. 14 to the rigid (here, equivalent to “hard”) phase fraction is defined by the following formula:
                                     
                                     k
Rigid phase fraction = {Σ    [(mKVx / Mkvx) * MtSO + *mkvx]} /mges
                                   x=1


wherein Mkvx is the molar mass of the chain extender, x, in g/mol, mkvx is the mass of the chain extender, x, in g,  Mtso is the molar mass of the isocyanate used in g/mol, mges is the total mass of all starting materials in g, and k is the number of chain extenders. Therefore, the rigid/hard phase fraction is the moles of chain extenders multiplied by the molar mass of the isocyanate, i.e., the mass of isocyanate, summed with the mass of the respective chain extender, then this sum divided by the total mass of all materials. It is believed that this explanation, also found in the description, is adequate to apprise a person of skill in the art of the scope of the claims.”

It is clear from the discussions of the above rejection and the applicant’s arguments above, particularly their discussion of the equation for the hard segment fraction, that the prior art exemplifies thermoplastic polyurethanes falling within the scope of those of the instant claims.  There is no probative evidence to the contrary.  See MPEP 2145 regarding attorney argument.

In their response of 6/16/21:

The applicant argues “Aitken et al. fails to disclose or suggest a thermoplastic polyurethane obtained by polymerizing polyisocyanate, chain extender and polyol (P1) having a molecular weight for 500-2,000 g/mol and comprising an aromatic polyester block (B1).  Aitken et al.is cited for disclosing a polyester which is a reaction product of adipic acid, phthalic anhydride and ethylene glycol. There is no disclosure or suggestion of a polyol (P1) having a molecular weight Mw in a range of from 500 to 2000 g/mol and comprising an aromatic polyester block (B1).”  The polyester E of Aitken has an OH value of 111.5.  OH value (mg KOH/g) = (56.1 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/number average molecular weight.  The molecular weight of Aitken’s polyester E is therefore Mn = (56.1*1000*2)/111.5 =1006 g/mole.  The rejection above and discussion below address the aromatic polyester block (B1) limitation.  This argument is therefore not persuasive.
The applicant argues “Polyol P1 has a specific structure and the “blocks” distinguish it from a polyol used according to the state of the art prepared by the reaction of acid, phthalic anhydride and ethylene glycol. The preparation method of polyol P1 not only results in blocks having at least 2 repeat units, but due to the preparation process, the molecular weight distribution of the resulting polyols differs from those which are prepared according to the state of the art. Due to the degradation of the polymer and subsequent reaction with the chain extender, the distribution of block length within the polyol is different. This results, for example, in a different viscosity of the polyols. Evidence in support of a difference in viscosity is being pursued.”  The Richter declaration submitted on 10/12/21 was submitted in this regard.  It is 
The applicant argues “During the discussion with the Examiner, the Examiner suggested that the claimed molecular weight (Mw) correlated well with number average molecular weight Mn. Such a correlation does not seem correct for higher molecular weight molecules such as the polyols according to the present invention. The respective correlation strongly depends on the polydispersity as for example shown below.

Graph not copied here.

Accordingly, the claimed molecular weight (Mw) does not correlate well with Mn, for polyols, as claimed.”  This argument is not commensurate in scope with the polyols and their molecular weights in the polyurethane arts.  The molecular weights of the figure of page 8 of the applicant’s response of 6/16/21 do not correlate at all with the molecular weights of the polyols of the instant claims.  The argued example is not probative for that reason alone.  The instant claims recite no particular polydispersity.  In any event, the polydispersity does not exclude the possibility that the instantly claimed molecular weights are number average molecular weights.  
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just 
The instant specification states that the molecular weights are determined via the rearrangement of the formula for OH number of the instant specification, page 4, lines 4-9.  As noted, It appears that “Mw” is an abbreviation for “molecular weight” and is not intended to mean “weight average molecular weight”.  The applicant does not argue this point specifically.  It is further noted that OH number (mg KOH/g polymer) = (56.106 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/molecular weight.  Without knowing the type of OH number, e.g. one based on weight average molecular weight, one based on number average molecular weight, or one based on some other type of average molecular weight, it remains unclear what type of polymer molecular weight is required of the instant claims.  See US Pat. No. 4555536 Maki et al., column 2, lines 40-41 noting the “weight average hydroxyl value” which would give a weight average molecular weight from the applicant’s above noted calculation.  See US Pat. No. 5352508 Cheong, column 2, lines 66-67 noting the “number average hydroxyl value” which would give a weight average molecular weight from the applicant’s above noted calculation.  The instant specification, including page 4, lines 4-8, does not describe the type of molecular weight of the instantly claimed polymeric moieties therefore.
It is noted that real polymer samples are always mixtures of molecules of different molecular weights. Polymer molecular weights are therefore always average molecular weights of some type. Their polydispersity is never exactly 1. 

A polymer having a number average molecular weight of 500, as is encompassed by the instant claim 1, would also have a weight average molecular weight of 500 g/mole *1.84 =920 g/mole, which is also encompassed by claim 1.  Similarly, a polymer having a number average molecular weight of 2000, as is encompassed by the instant claim 1, would also have a weight average molecular weight of 2000 g/mole *1.84 =3680 g/mole, which is not encompassed by claim 1.  Furthermore, the polydispersity is not limited by the instant claims and may be higher than 1.84.  The different types of polymer molecular weights can be very different based on their relationship to polydispersity.  This is the reason that it is necessary to recite the type of polymer molecular weight regarding molecular weights recited for polymeric molecules.

In their response of 10/12/21:

The applicant argues “The claimed invention is directed to a thermoplastic polyurethane (hereafter TPU) comprising reaction of a polyisocyanate with a polyol (P1) which is obtained by polymerizing a mixture of (1) polyisocyanate composition, (ii) a chain extender and (iii) a polyol composition (P1) having a molecular weight Mw in a range of 500 to 2,000 g/mol and comprising an aromatic polyester block (B1), wherein a hard segment content in the TPU is <75%.

In his declaration, Dr. Richter describes Aitkin et al. as disclosing ethylene terephthalate moieties generated from a random mixture of monomers containing terephthalic acid, or derivatives thereof, ethylene glycol and other aliphatic acids and glycols. The process is reported to produce a statistical distribution of 1 to n ethylene terephthalate repeating units, based on the monomer composition.
The synthetic strategy of Aitkin et al. is contrasted with that of the present invention, where oligomeric ethylene terephthalate (i.e., an aromatic polyester block) is reacted with other added aliphatic acid and glycol monomers to form the corresponding polyester polyol structure containing a preferred chain length of 2-3 repeating units, not a statistical distribution of 1 to n repeating units.
These two different synthetic strategies were executed in the preparation of polyol 1 (comparison) and polyol 2 Inventive).
Polyol 1, having a statistical distribution of monomers and being comprised of 70% aliphatic acid and glycol and 30% of terephthalic acid and ethylene glycol, had a viscosity at 45°C of only 6822 mPa:s.
In contrast, Polyol 2, also comprised of 70% aliphatic acid and glycol and 30% of terephthalic acid and ethylene glycol, but synthesized from polyethylene terephthalate oligomer (an aromatic polyester block), had a viscosity at 45°C of 7695 mPa:s. Accordingly, the claimed polyol (P1) comprising an aromatic polyester block, is demonstrated to have a higher viscosity, which results is different TPU properties.


The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  The above rejection is therefore maintained.

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762